In an action, inter alia, to recover damages for breach of a duty of fair representation, the plaintiff appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), dated July 15, 2004, which granted those branches of the defendants’ motion which were pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint, and denied her cross motion for leave to serve an amended complaint.
Ordered that the order is affirmed, with costs.
The complaint fails to allege sufficient facts to state a cause *731of action to recover damages for breach of a duty of fair representation (see Smith v Sipe, 67 NY2d 928 [1986]; Matter of Grassel v Public Empl. Relations Board, State of N.Y., 301 AD2d 522 [2003]; Ponticello v County of Suffolk, 225 AD2d 751 [1996]; Ahrens v New York State Pub. Empls. Fedn., AFL-CIO, 203 AD2d 796 [1994]; Schmitt v Hicksville UFSD No. 17, 200 AD2d 661 [1994]).
The plaintiffs remaining contentions are without merit (see Washington Ave. Assoc. v Euclid Equip., 229 AD2d 486 [1996]; Widera v Ettco Wire & Cable Corp., 204 AD2d 306 [1994]). Adams, J.P., Goldstein, Luciano and Spolzino, JJ., concur.